Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. The Applicant’s arguments are directed towards new Claims presented.  The Office will not prospectively argue Claims which have not previously been considered.
It appears that the Applicant has moved the entire subject matter of Claim 1, which contained 112 issues, into the body of Claim 9, changing it from a dependent to an independent Claim.  While Claims 9-11 contained allowable subject matter, the incorporation of these 112 issues prevents their allowance.
The remaining 112 issues are either resolved or are moot. 

Election/Restrictions
Newly submitted claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 now incorporates some of the subject matter of the Markush group in former Claim 3, while omitting sulfuric acid from the group. As the elimination of sulfuric acid from the process constitutes an invention which is not practicable with the invention as envisioned in former Claim 3, it is a separate invention.   Claims 2, 4-8, and 15-22 are dependent from Claim 1, and incorporate its deficiencies. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 1, 2, 4-8, and 15-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 9 is objected to because of the following informalities:  solids-depletedr is used where “solids-depleted” is intended.  Appropriate correction is required.
Claims 15-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent Claim (here, Claim 9).  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, step (c) requires removing solids from the ammonium waste stream, to yield a solid-depleted ammonium wastewater and isolated solids.  However, step (d) is variable, with either the ammonium waste stream, which is not expected to exist after step (b) [that is, it is split into 2 streams having a distinct character], the debiogassed ammonium waste stream [which is also not 

Allowable Subject Matter
Claims 9, 3, and 10-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The reasons for allowance from the prior action remain valid. It should be noted that Claim 3, which now depends from Claim 9, will be renumbered by the Office should the Claim become allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DEREK N MUELLER/Primary Examiner, Art Unit 1772